



Exhibit 10.26




SIXTH AMENDMENT TO CREDIT AGREEMENT
THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of February
28, 2018 is entered into among APOLLO ENDOSURGERY US, INC., a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto and ATHYRIUM OPPORTUNITIES II ACQUISITION LP, as Administrative Agent
(the “Administrative Agent”). All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).
RECITALS
WHEREAS, the Borrower, the Guarantors party thereto, the Lenders from time to
time party thereto and the Administrative Agent have entered into that certain
Credit Agreement dated as of February 27, 2015 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below; and
WHEREAS, the Lenders and the Administrative Agent are willing to amend the
Credit Agreement as set forth below, subject to the terms and conditions set
forth below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.    Amendments.
(a)    Section 8.16(a) of the Credit Agreement is hereby amended to read as
follows:
(a)    [Reserved].
(b)    Section 8.16(b) of the Credit Agreement is hereby amended to read as
follows:
(b)    Consolidated Debt to Revenues Ratio. Permit the Consolidated Debt to
Revenues Ratio as of the end of any fiscal quarter of the Parent (or, with
respect to any fiscal quarter ending prior to the Transaction Closing Date, the
Borrower) to be greater than (i) 0.60 to 1.0, for any fiscal quarter ending
during the period from the Closing Date to and including June 30, 2015, (ii)
0.76 to 1.0, for any fiscal quarter ending during the period from July 1, 2015
to and including June 30, 2016, (iii) 0.80 to 1.0, for the fiscal quarter ending
September 30, 2016, (iv) 0.80 to 1.0, for the fiscal quarter ending December 31,
2016, (v) 0.65 to 1.0, for the fiscal quarter ending March 31, 2017, (vi) 0.61
to 1.0, for the fiscal quarter ending June 30, 2017, (vii) 0.57 to 1.0, for the
fiscal quarter ending September 30, 2017, (viii) 0.53 to 1.0, for the fiscal
quarter ending December 31, 2017, (ix) 0.54 to 1.0, for the fiscal quarter
ending March 31, 2018, (x) 0.53 to 1.0, for the fiscal quarter ending June 30,
2018, (xi) 0.52 to 1.0, for the fiscal quarter ending September 30, 2018, (xii)
0.51 to 1.0, for the fiscal quarter ending December 31, 2018, (xiii) 0.49 to
1.0, for the fiscal quarter ending March 31, 2019, (xiv) 0.46 to 1.0, for the
fiscal quarter ending June 30, 2019, (xv) 0.43 to 1.0 for the fiscal quarter
ending September 30, 2019, and (xvi) 0.40 to 1.0, for any fiscal quarter ending
thereafter.
(c)    Exhibit E to the Credit Agreement is hereby amended to read as set forth
on Exhibit E attached hereto.
2.    Conditions Precedent. This Agreement shall be effective upon satisfaction
of the following conditions precedent:
(a)    receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Borrower, the Guarantors, the Lenders and the
Administrative Agent;






--------------------------------------------------------------------------------





(b)    receipt by the Administrative Agent of an amendment fee in the amount of
$338,829.16; and
(c)    payment by the Borrower of all fees, charges and disbursements of counsel
to the Administrative Agent incurred in connection with the preparation,
execution and delivery of this Agreement.
3.    Reaffirmation. Each of the Loan Parties acknowledges and reaffirms (a)
that it is bound by all of the terms of the Investment Documents to which it is
a party and (b) that it is responsible for the observance and full performance
of all Obligations, including without limitation, the repayment of the Term
Loan. Furthermore, the Loan Parties acknowledge and confirm (i) that the Lenders
have performed fully all of their obligations under the Credit Agreement and the
other Investment Documents and (ii) that by entering into this Agreement, the
Lenders do not, except as expressly set forth herein, waive or release any term
or condition of the Credit Agreement or any of the other Investment Documents or
any of their rights or remedies under such Investment Documents or any
applicable law or any of the obligations of the Loan Parties thereunder.
4.    Miscellaneous.
(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Investment Documents, are hereby ratified and confirmed and
shall remain in full force and effect according to their terms. This Agreement
is a Loan Document.
(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.
(c)    The Loan Parties represent and warrant to the Lender that:
(i)    each Loan Party has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Agreement.
(ii)    this Agreement has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting enforceability of
creditors’ rights generally and to general principles of equity.
(iii)    no approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement.
(iv)    (A) the representations and warranties of the Borrower and each other
Loan Party contained in Article VI of the Credit Agreement or any other
Investment Document, or which are contained in any document furnished at any
time under or in connection therewith, are true and correct in all material
respects (and in all respects if any such representation and warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects if any such representation and
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date and (B) no event has occurred and is continuing
which constitutes a Default or an Event of Default.
(d)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imagine means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.






--------------------------------------------------------------------------------





(e)    If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (ii)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(f)    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:
 
APOLLO ENDOSURGERY US, INC.
 
 
a Delaware Corporation
 
 
 
 
 
By: /s/Stefanie Cavanaugh
 
 
Title: Chief Financial Officer



GUARANTORS:
 
APOLLO ENDOSURGERY, INC.,
 
 
a Delaware Corporation
 
 
 
 
 
By: /s/Stefanie Cavanaugh
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
APOLLO ENDOSURGERY INTERNATIONAL, LLC,
 
 
a Delaware Corporation
 
 
 
 
 
By: /s/Stefanie Cavanaugh
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
LPATH THERAPEUTICS, INC.,
 
 
a Delaware Corporation
 
 
 
 
 
By: /s/Stefanie Cavanaugh
 
 
Title: Chief Financial Officer







--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
 
ATHRIUM OPPORTUNITIES II ACQUISITION LP,
 
 
a Delaware limited partnership
 
 
 
 
 
By: ATHYRIUM OPPORTUNITIES ASSOCIATES II LP,
 
 
its General Partner
 
 
 
 
 
     By: ATHYRIUM GP HOLDINGS LLC, its General
 
 
           Partner
 
 
 
 
 
          By:/s/ Andrew C. Hyman
 
 
          Name: Andrew C. Hyman
 
 
          Title: Authorized Signatory
 
 
 
LENDERS:
 
ATHRIUM OPPORTUNITIES II ACQUISITION LP,
 
 
a Delaware limited partnership
 
 
 
 
 
By: ATHYRIUM OPPORTUNITIES ASSOCIATES II LP,
 
 
its General Partner
 
 
 
 
 
     By: ATHYRIUM GP HOLDINGS LLC, its General
 
 
           Partner
 
 
 
 
 
          By:/s/ Andrew C. Hyman
 
 
          Name: Andrew C. Hyman
 
 
          Title: Authorized Signatory











--------------------------------------------------------------------------------







Exhibit E


FORM OF Compliance Certificate


Financial Statement Date: __________, 20    


To:    Athyrium Opportunities II Acquisition LP, as Administrative Agent


Re:
Credit Agreement dated as of February 27, 2015 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among Apollo
Endosurgery US, Inc., a Delaware corporation (the “Borrower”), the Guarantors,
the Lenders from time to time party thereto and Athyrium Opportunities II
Acquisition LP, as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.



Date:                    


Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he][she] is the _______________ of Apollo Endosurgery, Inc., a Delaware
corporation (the “Parent”), and that, in [his][her] capacity as such, [he][she]
is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Parent, and that:


[Use following paragraph 1 for fiscal year‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the year‑end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Parent ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such Section.]


[Use following paragraph 1 for fiscal quarter‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Parent ended as of the above date. Such financial statements fairly present
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.]


[Use following paragraph 1 for financial statements delivered for the last
calendar month of any fiscal year:]


[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(c) of the Credit Agreement for the calendar month of
the Parent ended as of the above date. Such financial statements fairly present
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.]


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a reasonably detailed review
of the transactions and condition (financial or otherwise) of the Parent during
the accounting period covered by the attached financial statements.


3.    A review of the activities of the Parent during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Parent and its Subsidiaries performed and
observed all of its obligations under the Investment Documents, and


[select one:]




--------------------------------------------------------------------------------







[to the best knowledge of the undersigned during such fiscal period, the Parent
and its Subsidiaries performed and observed each covenant and condition of the
Investment Documents applicable to it, and no Default has occurred and is
continuing.]


[or:]


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


4.    The financial covenant analyses and calculation of the Consolidated Debt
to Revenues Ratio set forth on Schedule 2 attached hereto are true and accurate
on and as of the date of this Compliance Certificate.


[5.    Attached hereto as Schedule 3 is a supplement setting forth information
regarding the amount of all Dispositions, Involuntary Dispositions, Debt
Issuances, Extraordinary Receipts and Acquisitions that occurred during the
period covered by the financial statements attached hereto as Schedule 1.] To be
included for Compliance Certificate delivered in connection with financial
statements pursuant to Section 7.01(a) or (b).


[6.    Attached hereto as Schedule 4 is (i) a list of (A) all applications by
any Loan Party, if any, for Copyrights, Patents or Trademarks made since [the
Closing Date] [the date of the prior Compliance Certificate], (B) all issuances
of registrations or letters on existing applications by any Loan Party for
Copyrights, Patents and Trademarks received since [the Closing Date] [the date
of the prior Compliance Certificate], (C) all Trademark Licenses, Copyright
Licenses and Patent Licenses entered into by any Loan Party since [the Closing
Date] [the date of the prior Compliance Certificate] and (D) such supplements to
Schedule 6.17 as are necessary to cause such schedule to be true and complete as
of the date of such certificate and (ii) the insurance binder or other evidence
of insurance for any insurance coverage of any Loan Party or any Subsidiary that
was renewed, replaced or modified during the period covered by the financial
statements attached hereto as Schedule 1.] To be included for Compliance
Certificate delivered in connection with financial statements pursuant to
Section 7.01(a) or (b).




















































1 To be included for Compliance Certificate delivered in connection with
financial statements pursuant to Section 7.01(a) or (b).
2 To be included for Compliance Certificate delivered in connection with
financial statements pursuant to Section 7.01(a) or (b).






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth above.


Apollo Endosurgery, Inc.,
a Delaware corporation
By:                    
Name:
Title:








--------------------------------------------------------------------------------





Schedule 1






















--------------------------------------------------------------------------------





Schedule 2




Consolidated Debt to Revenues Ratio.
A. Consolidated Funded Indebtedness
 
 
i.
all obligations, whether current or long-term, for borrowed money (including the
Obligations) and all obligations of the Parent and its Subsidiaries evidenced by
bonds, debentures, notes, loan agreements or other similar instruments
$___________
 
 
ii.
all purchase money Indebtedness
$___________
 
 
iii.
the principal portion of all obligations under conditional sale or other title
retention agreements relating to property purchased by the Parent and its
Subsidiaries thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of business)
$___________
 
 
iv.
all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments
$___________
 
 
v.
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 60 days after the date on which
such trade account payable was created), including, without limitation, any Earn
Out Obligations
$___________
 
 
vi.
the Attributable Indebtedness of Capital Leases, Securitization Transactions and
Synthetic Leases
$___________
 





--------------------------------------------------------------------------------





 
 
 
 
 
vii.
all obligations of the Parent and its Subsidiaries to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in the
Parent or its Subsidiaries or any other Person (excluding the Permitted
Preferred Stock for so long as such Equity Interests constitute “Permitted
Preferred Stock” in accordance with the definition thereof), valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends
$___________
 
viii.
all Funded Indebtedness of others secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by the Parent and its Subsidiaries, whether or not
the obligations secured thereby have been assumed
$___________
 
ix.
all Guarantees with respect to Funded Indebtedness of the types specified in (i)
through (viii) above of another Person
$___________
 
x.
all Funded Indebtedness of the types referred to in (i) through (ix) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Parent or any of its
Subsidiaries is a general partner or joint venturer, except to the extent that
Funded Indebtedness is expressly made non-recourse to the Parent or any of its
Subsidiaries
$___________
 
xii.
Sum of (i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii) + (viii) + (ix) + (x)
$___________

 
 
 
B. Annualized Consolidated Revenues for the preceding period of two fiscal
quarters
$___________
 
 
 
C. Cure Amount
$___________
 
 
 
D. Consolidated Debt to Revenues Ratio
     [(A)(xi) / ((B) + (C))]
_____ : 1.0
 
 
 
Ratio required by Section 8.16(b) of the Credit Agreement for such fiscal
quarter:
$
Compliance:
                              [Yes] [No]









--------------------------------------------------------------------------------









Schedule 3
Schedule 4






